Citation Nr: 1750203	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for tinea pedis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1987.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2013, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is within the record before the Board.

The Board remanded the matter on appeal in November 2013 and again in August 2015.  The Board then initiated action to develop the matter further, to include obtaining an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  The matter is now again before the Board for adjudication.  The Board notes that the Veteran is service-connected for other skin disorders; however, the issue remaining on appeal is limited to his tinea pedis.

In November 2013 and August 2015, the Board referred the issue of entitlement to compensation for birth defects, as well as the matter of whether new and material evidence was received to reopen the claim for service connection for ischemic heart disease.  In January 2016, the Appeals Management Center (AMC) (now the Appeals Management Office (AMO)) added a memo to the claims file drawing these issues to the attention of the RO.  To date, neither of the referred issues has been adjudicated by the RO.  Therefore the Board does not have jurisdiction over them and they are again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's tinea pedis has been manifested by the need for topical creams and periodic oral medication, but no corticosteroids, immunosuppressive drugs or systemic medications like or similar to corticosteroids or immunosuppressive drugs.

2.  At no time during the pendency of this claim has the Veteran's tinea pedis affected at least 20 to 40 percent of the entire body or 20 to 40 percent of an exposed area.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea pedis are not met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited below.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Factual Background and Analysis

The Veteran was initially awarded service connection for tinea pedis by way of a January 1988 rating decision.  In October 2006, he filed this claim for a rating in excess of 10 percent for his tinea pedis.  The Veteran's tinea pedis is rated in accordance with 38 C.F.R. § 4.118, Diagnostic Code 7813.  

The regulations for the evaluation of skin disabilities were revised effective October 23, 2008, during the pendency of the Veteran's claim.  See 73 Fed. Reg. 54708 - 54712 (Sept. 23, 2008).  The revised provisions are applicable only to claims received on or after October 23, 2008; however, a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review.   38 C.F.R. § 4.118 (2016).  In no case will any such award be effective before October 23, 2008.  Id.  

In this case, neither has the Veteran been rated under Diagnostic Codes 7800 - 7805 prior to October 23, 2008, nor has he requested review under the changed criteria.  Further, the RO has not adjudicated his claim under the new criteria.  See October 2008 statement of the case (SOC) and January 2013 and January 2013 supplemental statements of the case (SSOC).  Thus, the Board will analyze this claim based upon the criteria in place prior to October 23, 2008.

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  The RO determined that the predominant disability in the present case was akin to dermatitis and evaluated the Veteran's tinea pedis as such.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 7806, a noncompensable evaluation for dermatitis or eczema is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy has been required during the previous 12-month period.  38 C.F.R. § 4.118. 

The currently assigned 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has been required for a total duration of less than six weeks during the past 12-month period.  Id. 

For an increase to 30 percent, the evidence must show that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12- month period. Id. 

A 60 percent evaluation is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.  Id. 

As noted above, Diagnostic Code 7806 also provides the alternative to rate the disorder as a disfiguring scars of the head, face or neck, or scarring other than on the head, face or neck that is deep or cause limited motion.  In this case, the Veteran's tinea pedis is a skin disorder of the feet; thus Diagnostic Code 7800 does not apply.  Further, as is discussed below, there is no indication that the tinea pedis is manifested by deep scars; thus Diagnostic Code 7801 does not apply.  Similarly, the evidence does not demonstrate superficial scarring due to tinea pedis.  Therefore, ratings under Diagnostic Codes 7802-7804 are also not applicable.  The Board also notes that even if such superficial scarring due to tinea pedis did exist, rating such disabilities under Diagnostic Codes 7802-7804 (effective prior to October 23, 2008) would not avail the Veteran, as a 10 percent rating is the maximum available rating under each of these codes.  Finally, the evidence does not demonstrate that the Veteran's tinea pedis manifests in scars causing limitation of function of any body part.  As such, Diagnostic Code 7805 is also not applicable.  The Board, therefore, moves on to summarize the evidence and analyze this claim as applicable to Diagnostic Code7806, the criteria for which was not changed at any time during the pendency of this claim.

The Veteran's clinical records and VA examination reports were reviewed in order to assess the severity of his tinea pedis.  A February 2006 VA dermatology clinic note describes the Veteran's feet as having maceration between his toes.  The clinician prescribed daily use of Lamisil (terbinafine, generically) cream to his feet.  In August 2006, the Veteran was seen again having run out of Lamisil.  The Veteran's skin was peeling and the clinician described him as having significant maceration between his toes.  The Veteran was prescribed two weeks of oral Lamisil for his tinea pedis, as well as told to use cotton balls between his toes in the evenings and to continue use of Lamisil cream. 

The Veteran was afforded a VA examination in January 2007.  The Veteran reported constant ulcer formation, itching and crusting.  On the day of the examination, the examiner observed ulceration, hypopigmentation and abnormal texture, but no exfoliation, crusting, tissue loss, induration, inflexibility, hyperpigmentation or limitation of motion.  The examiner noted that the Veteran's skin lesions associated with his tinea pedis are not associated with systemic disease.  The Veteran confirmed the use of topical medication for the skin condition.  

February 2007 VA dermatology clinic notes show the Veteran's report of an increase in the infection between his toes and a burning sensation around the toes.  He was continuing the use of Lamisil cream at that time.  He was instructed to soak his feet in vinegar and bleach water for two to three weeks, to continue using Lamisil in the evenings and to use Cipro-otic drops between his toes in the morning.  The Veteran reported an improvement in his symptoms in August 2007 after using this regimen for a few months.  He was instructed to continue using the same combination of care.

A September 2010 VA dermatology clinic note shows that this was the first treatment of the Veteran since 2008.  At that time, the Veteran had white macerated plaques on the lateral feet and between web spaces, with thick yellow subungual debris with some green discoloration.  Tinea pedis/onychomycosis with possible pseudomonal component was diagnosed and the recommendation was a continuation of vinegar soaks and a 42 day course of terbinafine 250 mg PO (by mouth).  The clinician noted that the labs would be repeated and a three month course of this medication was planned.  In June 2011, a VA clinician observed mild scaling of the bilateral feet and diagnosed "tinea pedis/onychomycosis much improved."  The recommendation was continuation of the vinegar soaks and terbinafine cream as needed.  There was no indication at this time of continuation of any oral medication.  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), terbinafine is a synthetic antifungal compound used topically and orally in the treatment of various forms of tinea.  Lamisil is the brand name.

August 2011 VA clinical notes show the Veteran used terbinafine cream, and was prescribed more Lamisil following observation of scaling and maceration of  his interdigital feet.

The Veteran was afforded another VA examination in June 2012.  At this time, he reported symptoms consistent with those shown throughout the claim, including maceration between his toes, as well as itching and crusting.  He reported using terbinafine cream daily.  Physical examination revealed a few silvery scales on the plantar feet, with whitish discoloration between the toes.  The examiner noted that near constant use of topical medications were used by the Veteran for his tinea pedis in the prior twelve months.

July 2012 and June 2013 VA primary care notes show a description of the Veteran's tinea pedis as stable.

A September 2014 VA examination report shows the ongoing presence of tinea pedis, this time also characterized as dermatophytosis.  The Veteran reported continued use of Lamisil cream two to three times per week.  He confirmed that he had not treated with oral medications in the prior year.  The examiner observed very mild tinea pedis between the 3rd and 4th and 4th and 5th digits, bilaterally.

In an October 2015 VA examination report, it was noted that that rash between the Veteran's toes had worsened in the prior two to three months, with pain and intermittent bleeding present.  The treatment continued as Lamisil cream twice per day.  The examining physician observed the presence of maceration without foul odor, as well as slight yellow discoloration and subungual debris on the left great toenail.  In an addendum report, the examiner confirmed that the Veteran's tinea pedis does not significantly impact his ability to maintain employment.

The Veteran was most recently examined in November 2016.  This examiner confirmed that the Veteran's tinea pedis did not have any systemic manifestations.  Treatment was again confirmed as topical medication including Naftin cream and Lamisil cream with the use noted as not constant.  Physical examination revealed the condition as active and the examiner found no reason to change the diagnosis.  There was no indication of any scarring despite the longstanding nature of the Veteran's symptoms.  This examiner also opined that the Veteran's tinea pedis does not impact the functioning of the Veteran's feet, his activities of daily living, or his ability to obtain and maintain employment.

Finally, and most recently, as noted in the Introduction above, the Board obtained an expert medical opinion from the VHA pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  In this May 2017 opinion, the VA physician, a dermatologist, confirmed that Lamisil is not a corticosteroid and Lamisil cream is not systemic therapy and Lamisil cream is not like or similar to a corticosteroid.  The physician also confirmed that while Lamisil in its oral form is a systemic therapy, it is not like or similar to a corticosteroid or other immunosuppressive drug.  The physician explained that Lamisil is a fungicidal drug, thus it kills fungi and has no effect on the immune system.  See Warren v. McDonald, 28 Vet. App. 194 (2016) (vacating the Board's decision for failing to make any factual finding as to whether Lamisil is a systemic therapy "like or similar to" a corticosteroid or other immunosuppressive drug to warrant a higher disability rating).  In this case, based on the medical opinion evidence of record-specifically the May 2017 VHA medical expert opinion-the Board finds that the Veteran's oral use of Lamisil or its generic counterpart terbinafine, is considered systemic therapy, but is not systemic therapy like or similar to a corticosteroid, warranting a higher rating.

In sum, as this appeal is limited to the tinea pedis on the Veteran's feet, there is no indication in either the clinical records, or the VA examination reports that the skin disorder affected 20 to 40 percent of the entire body or 20 to 40 percent of any exposed area.  Further, with regard to the Veteran's treatment for tinea pedis, he has treated with Lamisil (terbinafine) in both oral and cream forms at various times throughout the pendency of this appeal.  As noted above, per the medical opinion evidence of record, Lamisil is anti-fungal in nature, rather than impacting the Veteran's immune system.  The oral forms of Lamisil are indeed systemic.  However, the VHA physician explained that Lamisil as an antifungal medication, even in oral form, is not an immunosuppressive drug or corticosteroid, or like or similar to a corticosteroid.  Thus, while systemic, the oral forms of these products are not the type of systemic treatment described in the rating criteria to warrant a higher rating than presently assigned.  Furthermore, the evidence consistently describes the cream form of the treatment as topical in nature, for the feet and toes only, and the Board finds no reason to suggest it rises to the level of systemic merely because it has been consistently used over the many years of this longstanding claim.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  

With regard to all aspects of this disability rating, the Board has also considered the Veteran's statements regarding the symptoms of his tinea pedis.  The Veteran's statements are competent evidence as to his symptoms as they come to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, the statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's tinea pedis has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations and with consideration of the Veteran's statements.  The medical findings as provided in the clinical and VA examination reports directly address the criteria under which this type of disability is evaluated. The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's tinea pedis than his statements.

Thus, having considered all potentially applicable rating criteria, the Board finds no factual basis upon which to award a rating in excess of 10 percent for tinea pedis.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

Consideration has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's tinea pedis warranted more than the already assigned rating.  
Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with regard to the disability at issue.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating for tinea pedis, currently evaluated as 10 percent disabling, is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


